CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Shelton Funds and to the use of our report dated October 26, 2012 on the financial statements and financial highlights of Tax-Free Income Fund, California Insured Intermediate Fund, California Tax-Free Money Market Fund, U.S. Government Securities Fund, Short-Term U.S. Government Bond Fund, The United States Treasury Trust, S&P 500 Index Fund, S&P MidCap Index Fund, S&P SmallCap Index Fund, Shelton Core Value Fund, European Growth & Income Fund and Nasdaq-100 Index Fund, each a series of shares of beneficial interest of the Shelton Funds. Such financial statements and financial highlights appear in the 2012 Annual Report to Shareholders which are incorporated by reference in the Registration Statement and Prospectus. /s/ Tait, Weller & Baker LLP Philadelphia, Pennsylvania December 26, 2012
